DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “vacuum cleaning apparatus” in Claims 1 and 8, “feed device” in Claim 1, 2, and 8, “guiding device” in Claim 2, “driving device” in Claim 2, “displacement device” in Claim 8, and “system” in Claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8, and therefore dependent Claims 2-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claims since a housing has not been previously claimed.
Claim 8 recites the limitation "a housing".  There is insufficient antecedent basis for this limitation in the claims since the housing has been previously claimed.  Therefore the scope of the claim is indefinite since it is unclear if a housing is the same housing claimed in Claim 1 or a different housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tae KR 20100010064 A (hereafter Tae).

Regarding Claim 1, Tae teaches:
1. A vacuumed material collection station (collection disposal device 200) for receiving vacuumed material from a vacuum cleaning apparatus (robot cleaner 100), comprising: 
a vacuumed material collection container (retractable structure 120) and 
an interface (switch module 210) configured for connecting the vacuum cleaning apparatus to the vacuumed material collection station (Figure 1); 
a receptacle space (docking entrance 250) configured for receiving a filter chamber (dirt container 110) of the vacuum cleaning apparatus connected to the vacuumed material collection station, and 
a feed device (separator module 230) configured for feeding the filter chamber into the receptacle space, 
wherein the receptacle space is designed for completely encompassing the filter chamber or at the most not encompassing a chamber side facing the interface with the vacuum cleaning apparatus, wherein the receptacle space forms a partial volume within the housing of the vacuumed material collection station, and wherein the feed device is designed for removing the filter chamber from the vacuum cleaning apparatus and displacing the filter chamber into the receptacle space (Figure 1).  

Regarding Claim 2, Tae teaches:
2. The vacuumed material collection station according to claim 1, wherein the feed device (separator module 230) comprises a guiding device (substructure of separator module 231) configured for guiding a displacement motion of the filter chamber (dirt container 110) into the receptacle space (docking entrance 250) or a driving device configured for displacing the filter chamber.  

Regarding Claim 3, Tae teaches:
3. The vacuumed material collection station according to claim 2, wherein the guiding device (substructure of separator module 231) comprises a slotted guide or a guide rail or a guide spindle (see discussion below).  



Regarding Claim 8, Tae teaches:
8. A system consisting of a vacuumed material collection station (collection disposal device 200) according to claim 1 and a vacuum cleaning apparatus (robot cleaner 100) with a housing, a suction nozzle, a filter chamber, a fan and an electric motor for driving the fan (obvious common knowledge structural features of a robot vacuum cleaner), 
wherein the feed device (separator module 230) of the vacuumed material collection station is designed for removing the filter chamber (dirt container 110) from the vacuum cleaning apparatus (robot cleaner 100) and displacing the filter chamber into the receptacle space (docking entrance 250), or wherein the vacuum cleaning apparatus comprises a displacement device that is designed for displacing the filter chamber out of the housing of the vacuum cleaning apparatus (“or” option not selected), 
wherein the vacuum cleaning apparatus is configured to be arranged on the interface (switch module 210) of the vacuumed material collection station in such a way that the receptacle space of the vacuumed material collection station and a portion of the vacuum cleaning apparatus containing the filter chamber are connected to one another (Figure 1).  

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. US 5,959,423 (hereafter Nakanishi et al.).

Regarding Claim 1, Nakanishi et al. teaches:
1. A vacuumed material collection station (robot maintenance unit 22) for receiving vacuumed material from a vacuum cleaning apparatus (robot 1), comprising: 
a vacuumed material collection container (dust container ejection opening 225) and 
an interface (ramped interface into shed 26, Figure 2) configured for connecting the vacuum cleaning apparatus to the vacuumed material collection station (Figure 1); 
a receptacle space (dust container 124) configured for receiving a filter chamber (filter unit, Column 10, Lines 1-6) of the vacuum cleaning apparatus connected to (on top of) the vacuumed material collection station (Figure 6), and 
a feed device (suction opening and filter unit mounting) configured for feeding the filter chamber into the receptacle space (Figures 6a and 6b), 
wherein the receptacle space is designed for completely encompassing the filter chamber or at the most not encompassing a chamber side facing the interface with the vacuum cleaning apparatus (robot 1)(Figures 5 and 6), wherein the receptacle space forms a partial volume within the housing of the vacuumed material collection station (inside shed 26 of robot maintenance unit 22), and wherein the feed device is designed for removing the filter chamber from the vacuum cleaning apparatus and displacing the filter chamber into the receptacle space (suction opening and filter unit mounting as disclosed in Column 10, Lines 1-6 obviously allows mounting/removal of filter unit, and removal from robot cleaner as shown in Figures 6a and 6b, see discussion below).  

Nakanishi et al. teaches in Column 10, Lines 1-6 a dust container 124 with a suction opening for holding a filter unit.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the suction opening would allow for dust to be fed into the collection cavity and provide a structure that allows the filter unit to be inserted and removed with the motivation for emptying the collected debris. 

Regarding Claim 4, Nakanishi et al. teaches:
4. The vacuumed material collection station according to claim 1, wherein the receptacle space (dust container 124) is arranged above the vacuumed material collection container (dust container ejection opening 225) in an operative orientation of the vacuumed material collection station (robot maintenance unit 22)(Figure 6a) such that vacuumed material can drop from a filter chamber arranged in the receptacle space into the vacuumed material collection container under the influence of gravitational force (Figure 6b).  

 	Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners configured with automated dust bin removal.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.